Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Stephanie Michelle Morales, Appellant                 Appeal from the Criminal District Court
                                                      No. 1 of Dallas County, Texas (Tr. Ct. No.
No. 06-14-00229-CR         v.                         F14-54458-H).      Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Stephanie Michelle Morales, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED FEBRUARY 12, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk